Citation Nr: 0519865	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  04-03 576	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error in a Board 
decision of January 7, 2004, which assigned a 40 percent 
rating for a low back disability with lumbosacral strain and 
degenerative disc disease.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran, who is the moving party in this action, served 
on active duty from October 1974 to October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) following the receipt of the veteran's January 20, 
2004, memorandum regarding alleged CUE in the noted January 
7, 2004, Board decision.



FINDINGS OF FACT

1.  In a decision issued on January 7, 2004, the Board 
granted an increased 40 percent rating for the veteran's 
service-connected low back disability, but denied an 
evaluation higher than that level.

2.  The moving party has failed to clearly and specifically 
set forth any alleged errors of fact or law in the January 7, 
2004, Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling. 38 C.F.R. § 20.1404 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
moving party's allegations of CUE.  The United States Court 
of Appeals for Veterans Claims (Court) has determined that 
CUE claims are not conventional appeals.  Rather, such claims 
are requests for revisions of previous decisions.  A claimant 
alleging CUE is not pursuing a claim for benefits.  Instead, 
that claimant is collaterally attacking a final decision.  
While CUE, when demonstrated, may result in reversal or 
revision of a final decision on a claim for benefits, it is 
not by itself a claim for benefits.  See Livesay v. Principi, 
15 Vet. App. 165 (2001).

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error. 38 
U.S.C.A. § 7111 (West 2002).  A decision of the Board that 
revises a prior Board decision on the grounds of clear and 
unmistakable error has the same effect as if the decision had 
been made on the date of the prior decision. 38 C.F.R. § 
20.1406 (2004).

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, of fact or 
law, that when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result 
would have been manifestly different but for the 
error.  Generally, either the correct facts, as 
they were known at the time, were not before the 
Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.

38 C.F.R. § 20.1403(a).

The record to be reviewed for clear and unmistakable error in 
a prior Board decision must be based on the record and the 
law that existed when that decision was issued.  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be deemed clear and 
unmistakable. 38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated. 38 C.F.R. § 20.1403(d).  
CUE also does not encompass the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation. 38 C.F.R. § 
20.1403(e).

Prior decisions issued by the Court in regard to the issue of 
CUE in an RO rating decision provide a further framework for 
determining whether CUE exists in a Board decision.  In 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)), the Court 
stated that for clear and unmistakable error to exist, (1) 
"[e]ither the correct facts, as they were known at that time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated), 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made." Russell, 3 Vet. App. at 313.  
"It must always be remembered that CUE is a very specific and 
rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  A disagreement with how the Board evaluated the 
facts is inadequate to raise the claim of CUE. See Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).

The initial question before the Board, however, is whether 
the requirements for a motion for revision of a decision 
based on CUE have been met.

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party, if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board of 
Veterans' Appeals decision to which the motion relates.  If 
the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart. 38 C.F.R. § 20.1404(a).

The Board 38 C.F.R. § 20.1404(b) states that the motion must 
set forth clearly and specifically the alleged CUE, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and an explanation of why 
the result would have been manifestly different but for the 
alleged error.  Non- specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, would be 
insufficient to satisfy the requirement of the previous 
sentence. Motions which failed to comply with the 
requirements set forth in this paragraph were to be denied. 
Id.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, in the event that the moving 
party's motion does not adequately set forth specific grounds 
of CUE, the Board is precluded from deciding the motion on 
the merits.  Instead, the appellant's motion is to be 
dismissed without prejudice to the submission of more 
specific allegations. Disabled American Veterans, et al. v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000).  

In this case, the moving party's motion consists solely of an 
January 20, 2004, memorandum in which the veteran made the 
following statements:

I wish to appeal on the grounds, "clear and 
unmistakable error."

1.  "Natividad Medical" Center was where I was at 
a few times for psychiatric help.  Had my breathing 
stopped a few times.  V.A. turned me down for that.  
They say they don't even have records of me going 
up to V.A. in Palo-Alto.  In the late seventies.  
2.  "Memorial Hospital" is the place where my 
"M.R.I's" are, in Salinas, Ca.  I located them 
there.
3.  I was turned down, for my hearing loss and it 
was clear.  I sent them my "E.T.S."  exam record 
plainly showing the loss.
4.  I have to wear braces for my knees and my lower 
discs, just so I can do what I do.

As noted above, however, the January 2004 Board decision was 
limited to the issue of entitlement to an increased rating 
for a service-connected low back disorder.  The veteran, in 
his January 2004 statement, made only a brief reference to 
his back disorder.  He has not alleged any specific errors of 
fact or law with regard to the severity of his service-
connected low back disorder at the time of the January 2004 
decision.  As indicated above, however, mere disagreement 
with how the Board evaluated the facts of a case is 
inadequate to raise the claim of CUE. See Luallen v. Brown, 8 
Vet. App. at 95.  

In short, the veteran has failed to clearly and specifically 
set forth alleged errors of fact or law in the January 7, 
2004, Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  The Board must 
emphasize that, in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and non-specific allegations of a failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement. See 38 C.F.R. § 
20.1403.  Accordingly, in view of the fact that the veteran 
has failed to comply with 38 C.F.R. § 20.1404(b) with respect 
to the January 2004 Board decision, the Board has no 
alternative but to dismiss his motion for CUE without 
prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



                       
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



